Title: To Thomas Jefferson from John Bacon, 11 April 1803
From: Bacon, John
To: Jefferson, Thomas


          
            Honored Sir,
            Stockbridge April 11. 1803
          
          I recollect that during the last session of Congress, I transmitted to you two letters which I recd from Mr Sergeant, Missionary to a tribe of Indians in the State of New York, and that you did me the honor to request a continuation of those communications, from time to time, as I should receive them. The letters which I then transmitted to you were the first of the kind which I had recd from that quarter. Since my return to this place I have recd another from the same hand, which I shall here inclose. Previous to, and during our late revolutionary war, the tribe to which Mr Sergeant is missionary, resided in this town.—You are probably, in some measure acquainted with the character of Hendrick. He is reputed to be a man of talents and discernment, and, I believe, of integrity.
          Our political prospects in this Commonwealth, it is believed, are not less favorable than they have been for two years past. I have not recd information respecting the votes that were given in on monday last for Governor, Lieut Governor, Counsellors and Senators, in distant parts of the state. It is expected, however, that there is a majority in favor of those who are called federalists. In this district, I believe there is no reason to doubt but that there is a decent majority in favor of democratial republicanism. I do not consider the number of votes given for Governor, or even for Counsellors and Senators, as an accurate criterion by which to judge of the real state of political sentiment with us. Mr Strong’s personal popularity is such as has, apparently, considerable influence on the votes which are given for all public officers who are elected by the same men, and at the same time, with the Governor.
          It seems to have been rather unhappy that letters written from Washington by citizens of this state had not been received by our friends then in Boston, at an earlier period.—Different arrangements had been previously contemplated by them, and the system so far advanced that it was judged most prudent to proceed as they had first proposed.
          I am, with sentiments of high respect, Your obedient humble Servant,
          
            John Bacon
          
        